Citation Nr: 1745445	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-30 367	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2010 rating decision in that it assigned an effective date of February 26, 2010 for the award of service-connection for follicular lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1944 to June 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In December 2014 and August 2015, the claim was remanded for development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The September 2010 rating decision that assigned February 26, 2010 as the effective date for service connection for follicular lymphoma was consistent with the evidence of record and properly applied governing laws and regulations.


CONCLUSION OF LAW

There is no clear and unmistakable error in the September 2010 rating decision in that it assigned February 26, 2010 as the effective date for the award of service connection for follicular lymphoma, and the decision remains final.  38 U.S.C.A. §§ 5109A , 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Because a motion to revise or reverse a rating decision based on CUE is not a claim for VA benefits but rather a collateral attack on that decision, the VCAA notice and assistance provisions do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In an April 2004 claim for service connection for hearing loss and tinnitus, the Veteran reported he was exposed to radiation in Hiroshima, Japan, but was not seeking compensation for a radiation-related disability.  

Private treatment records show follicular lymphoma was diagnosed in February 2008.

On February 26, 2010, the Veteran filed a claim of service connection for lymphoma.  A date stamp indicates it was received by his former representative on February 25, 2010.

A September 2010 rating decision granted the Veteran service connection for follicular lymphoma, effective February 26, 2010.  He did not appeal that decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105. 

In a July 2012 statement, the Veteran requested compensation for the follicular lymphoma from when it was diagnosed in February 2008.

In an August 2012 statement, the Veteran's representative asserted the Veteran was unable to file a formal claim prior to February 26, 2010 because he was undergoing treatment for the follicular lymphoma.

In a February 2013 statement, the Veteran's representative reported the Veteran contends the September 2010 rating decision was based on CUE in that it did not apply 38 C.F.R. § 3.114 and assign an effective date one year prior to the date of his claim.

In his July 2014 substantive appeal, the Veteran argues he is entitled to an earlier effective date for the grant of service connection for follicular lymphoma because it was diagnosed in February 2008 and VA was aware of his diagnosis and care.  

At the November 2014 Board videoconference hearing, the Veteran testified that he sought to file a claim for service connection for follicular lymphoma through a former representative, a County Veterans Service Officer (CVSO), in 2008 and received a response from a VA office in Mississippi (presumably the Jackson, Mississippi RO as it is a centralized processing location for radiation claims).  

A February 2017 report of general information notes the Veteran's former representative reported he had records that showed follicular lymphoma was diagnosed as early as February 2008, but that he had no record of a claim for service connection for follicular lymphoma submitted prior to February 26, 2010.

Legal Criteria

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE. 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The U. S. Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether there is clear and unmistakable error in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Under 38 C.F.R. § 3.114, if a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.

Non-Hodgkin's lymphoma was added to the presumptive list of diseases associated with exposure to ionizing radiation in May 1988.  The Radiation-Exposed Veterans Compensation Act of 1988, Public Law 100-321, section 2(a), 102 Stat. 485-86.

Analysis

The Board finds the September 2010 rating decision that granted service connection for follicular lymphoma and assigned an effective date of February 26, 2010 for the award of service-connection was consistent with the evidence then of record and properly applied the governing laws and regulations then in effect.  A close review of the record found that the first communication from the Veteran to VA seeking service connection for follicular lymphoma was received on February 26, 2010.  The Board acknowledges that follicular lymphoma was diagnosed in February 2008 and that the Veteran asserts he filed a claim for service connection for follicular lymphoma earlier than February 26, 2010.  However, he is not shown to have filed a formal or informal application for service connection for follicular lymphoma prior to February 26 2010.  His former representative was unable to corroborate the Veteran's report of filing a claim for service connection for follicular lymphoma in 2008.  He filed claims for other disabilities between service and February 2010, but nothing in the record reflects that a claim seeking service connection for follicular lymphoma was sent to or received by VA prior to February 26, 2010.  In addition, to be eligible for retroactive payment under 38 C.F.R. § 3.114, the evidence must show the Veteran was entitled to service connection for follicular lymphoma when the disability was added to the presumptive list of diseases associated with exposure to ionizing radiation, in May 1988.  Here, follicular lymphoma was not diagnosed until February 2008.  Accordingly, he did not meet the eligibility criteria for service connection for lymphoma when the liberalizing law took effect, and retroactive payment is not warranted.  The Veteran does not point to any evidence suggesting that the RO failed to consider the correct facts as they were known in September 2010 or improperly applied the governing laws and regulations then in effect.  Based on the foregoing, the Board finds the Veteran's claim that the September 2010 rating decision was based on CUE is without merit.  Accordingly, the appeal to establish that the September 2010 rating decision's assignment of February 26, 2010 as the effective date for the award of service-connection was based on CUE must be denied.
	

ORDER

The appeal to establish CUE in a September 2010 rating decision that assigned February 26, 2010 as the effective date for the grant of service connection for follicular lymphoma is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


